714 N.W.2d 295 (2006)
475 Mich. 866
PIONEER STATE MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION, Defendant, and
Moran Oldsmobile-Cadillac-GMC Truck, Inc., Defendant-Appellee.
Docket No. 128860. COA No. 249713.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the April 28, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.